DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement(s) filed on 2/7/2022 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2014/0106697, cited in an IDS, hereinafter “Wang”).
Regarding claims 1, 11, and 23, Wang discloses a method performed by a mobile device for supporting satellite positioning system (SPS) operation (Fig. 11), the method comprising:
determining when an aggressor transmission signal is active, the aggressor transmission signal having an aggressor carrier frequency that interferes with SPS signals received in at least one frequency band in a plurality of frequency bands received by an SPS receiver (detect interference wave signal frequency, step S102, Fig. 10, controller estimates a frequency of the interference wave for a GNSS reception apparatus 10, Fig. 3, scanned frequency band where interference wave signal that influences a reception sensitivity of a GNSS signal may exist, para. 0019, 0021);
generating a control signal when the aggressor transmission signal is active (controller 51 sets the attenuation frequency band based on the frequency of the interference wave signal, para. 0021; and generates attenuation band setting signal formed of the detected interference wave signal frequency output to the notch filter 52, para. 0061-0062, Figs. 4 and 5);
controlling a controllable filter based on the control signal to attenuate the aggressor carrier frequency, wherein at least part of the at least one frequency band is attenuated with the aggressor carrier frequency while a remaining plurality of frequencies are passed by the controllable filter (adjustable notch filter 52, based on the attenuation band setting signal from the controller 51, component of interference wave is removed, para. 0066, Fig. 5; output of notch filter 52 comprised of signals that are the reception signals with the interference wave signal removed, par. 0068); and
acquiring and tracking the SPS signals in the remaining plurality of frequency bands while the controllable filter attenuates the at least part of the at least one frequency band with the aggressor carrier frequency (reception signals with interference wave signal removed, only containing GNSS signals, input into acquirer/tracker 60, para. 0053, 0068, Fig. 3).

Regarding claims 2, 14 , 24, and 34, Wang further discloses the controllable filter is one or more of a notch filter, a low pass filter, a high pass filter, a bandpass filter, and comb filter, or a combination thereof (interference wave signal remover 50 includes a controllable notch filter 52, Fig. 4).

Regarding claims 5, 17, and 27, Wang further discloses the at least one frequency band that is interfered with by the aggressor carrier frequency is an L1 band, and the SPS signals acquired and tracked in the L1 band comprise at least one of a BeiDou (BDS) B li signal, a BDS B 1C signal, a Galileo El signal, a Global Positioning System (GPS) L1, and a Global Navigation Satellite System (GLONASS) L10F or G1 signal (L1 Wave signal of GPS signals, para. 0050).

Regarding claims 8, 20, and 30, Wang further discloses performing SPS signal acquisition and tracking using the SPS signals acquired and tracked in the remaining plurality of frequency bands while the controllable filter attenuates the at least part of the at least one frequency band with the aggressor carrier frequency (reception signals with interference wave signal removed, only containing GNSS signals, input into acquirer/tracker 60, para. 0053, 0068, Fig. 3).
Regarding claims 9, 21, and 31, Wang further discloses wherein determining when the aggressor transmission signal is active comprises detecting transmission of the aggressor transmission signal (detecting interference wave signal frequency based on integrated signal intensities of respective frequencies, step S102, Fig. 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 10, 12, 13, 18, 22, 28, 32-34, 37-38, and 40-42, and is/are rejected under 35 U.S.C. 103 as being unpatentable over “Wang” (US 2014/0106697, cited in an IDS) in view of Zhang et al. (US 2015/0035701, hereinafter “Zhang”).

Regarding claims 33, 34, 37, 40, 41, Wang discloses everything recited in the claims (see §102 rejection above with respect to corresponding rejections of claims 1, 2, 5, 8 and 9), except that the method steps are not implemented as instructions comprised in program code stored on a non-transitory computer readable storage medium, the program code is operable to configure at least one controller in a mobile device to support SPS operation.
Zhang discloses a GNSS receiver which dynamically configures notch filters of the GNSS receiver according to interference compensation data (abstract, Fig. 2), wherein the receiver is implemented using a processor and software instructions stored on machine readable medium (para. 0113-0115).
Because both Wang and Zhang disclose GNSS receivers implementing adaptable notch filtering, it would have been obvious to one of ordinary skill in the art, at the time the application was filled, to substitute one system implementation with another, for the predictable result of implementing an adaptable notch filtering scheme for GNSS receivers as a processor executed software instructions stored in memory.

Regarding claims 6, 18, 28 and 38, Wang does not expressly disclose at least part of the L1 band that attenuated with the aggressor frequency by the controllable filter comprises the GLONASS LIOF or G1 signal.
Zhang discloses a GNSS receiver that is configured to received and measure signals from GPS, Galileo, or GLONASS (para. 0040). Thus, Zhang suggests that the signals received by the GNSS receiver can be GPS or GLONASS.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to modify the system of Wang and Zhang, to specify that the received GNSS signals by the receiver or GLONASS signals, since this is known GNSS signal type and is suggested by the GNSS receiver of Zhang.

Regarding claim 10, 22, 32, and 42, Zhang further discloses wherein determining the aggressor transmission signal is active is based on a transmitter in the mobile device that generates the aggressor transmission signal (wireless interface 225 provides a signal to the interference compensation module 1462 in the event the wireless interface is configure to operate using a new channel or frequency band, so that the interreference compensation module 1462 dynamically configures notch filters of the GNSS receiver to compensate for interference associated with eth transmitter/transceiver of wireless interface 225, para. 0055).

Claim(s) 3, 7, 15, 19, 25, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Wang” (US 2014/0106697, cited in an IDS) in view of Gudem et al. (US 2013/0003783, hereinafter “Gudem”).
Regarding claims 3, 15, and 25, Wang discloses everything applied above, but does not expressly disclose the controllable filter is a selectable filter and the controls signal indicates when the selectable filter is to turn on or off.
Gudem discloses a communication device with both a communications transceiver (102, 104, Fig. 1) and a separate GPS receiver 114, with  (Fig. 1). Gudem further discloses switching between a non-bypass mode and bypass mode, which selectively switches between a reception path with a SAW and without a SAW filter that rejects jamming signals from transmitter 102 (para. 0030, 0032, Figs. 1, 2). Gudem suggests bypassing (effectively turning the filter “off”) filters when a known source of interference from a transmitter is present or not in a GPS receiver (Fig. 8, steps 804, 816, para. 0059).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed to modify the system of Wang to select to enable or disable/bypass a GPS receiver filtering for interference, since this is suggested by GPS receiver system of Gudem.

Regarding claims 7, 19, and 29, Wang discloses everything applied above, but does not expressly disclose controlling the controllable filter based on the control signal to pass the plurality of frequency bands without attenuating the at least part of the at least one frequency band when the aggressor transmission signal is not active; and 
acquiring and tracking the SPS signals in the plurality of frequency bands while the controllable filter does not attenuate the at least part of the at least one frequency band.
Gudem discloses a communication device with both a communications transceiver (102, 104, Fig. 1) and a separate GPS receiver 114, with  (Fig. 1). Gudem further discloses switching between a non-bypass mode and bypass mode, which selectively switches between a reception path with and without a SAW filter that rejects jamming signals from transmitter 102 (para. 0030, 0032, Figs. 1, 2). Gudem suggests bypassing (effectively turning the filter “off”) filters when a known source of interference from a transmitter 102 (Fig. 1) is present or not in a GPS receiver (Fig. 8, steps 804, 816, para. 0059), followed by subsequent GPS receiver operation (212 and 124, Fig. 2) on the resulting bypassed signal (Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed to modify the system of Wang to select to enable or disable/bypass a GPS receiver filtering for interference and perform GPS processing on the resulting bypassed signals, since this is suggested by GPS receiver system of Gudem.

Claim(s) 35 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Wang” (US 2014/0106697, cited in an IDS) in view of “Zhang” (US 2015/0035701), as applied to claim 33 above, and further in view of Gudem et al. (US 2013/0003783, hereinafter “Gudem”).
With respect to claim 35, Wang and Zhang disclose everything applied to claim 33 above, but do not expressly disclose the controllable filter is a selectable filter and the controls signal indicates when the selectable filter is to turn on or off.
Gudem discloses a communication device with both a communications transceiver (102, 104, Fig. 1) and a separate GPS receiver 114, with  (Fig. 1). Gudem further discloses switching between a non-bypass mode and bypass mode, which selectively switches between a reception path with a SAW and without a SAW filter that rejects jamming signals from transmitter 102 (para. 0030, 0032, Figs. 1, 2). Gudem suggests bypassing (effectively turning the filter “off”) filters when a known source of interference from a transmitter is present or not in a GPS receiver (Fig. 8, steps 804, 816, para. 0059).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed to modify the system of Wang and Zhang to select to enable or disable/bypass a GPS receiver filtering for interference, since this is suggested by GPS receiver system of Gudem.

Regarding claim 39, Wang and Zhang disclose everything applied above, but do not expressly disclose controlling the controllable filter based on the control signal to pass the plurality of frequency bands without attenuating the at least part of the at least one frequency band when the aggressor transmission signal is not active; and 
acquiring and tracking the SPS signals in the plurality of frequency bands while the controllable filter does not attenuate the at least part of the at least one frequency band.
Gudem discloses a communication device with both a communications transceiver (102, 104, Fig. 1) and a separate GPS receiver 114, with  (Fig. 1). Gudem further discloses switching between a non-bypass mode and bypass mode, which selectively switches between a reception path with and without a SAW filter that rejects jamming signals from transmitter 102 (para. 0030, 0032, Figs. 1, 2). Gudem suggests bypassing (effectively turning the filter “off”) filters when a known source of interference from a transmitter 102 (Fig. 1) is present or not in a GPS receiver (Fig. 8, steps 804, 816, para. 0059), followed by subsequent GPS receiver operation (212 and 124, Fig. 2) on the resulting bypassed signal (Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed to modify the system of Wang to select to enable or disable/bypass a GPS receiver filtering for interference and perform GPS processing on the resulting bypassed signals, since this is suggested by GPS receiver system of Gudem.


Allowable Subject Matter
Claims 4, 16, 26, and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guo et al. (US 2021/0055425) discloses a GNSS receiver with a programmable notch filter that can be bypassed and shut down (para. 0094, Fig. 16).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on (571) 272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        12/3/2022